      Case 3:21-cr-00660-GPC Document 43 Filed 09/13/21 PageID.292 Page 1 of 2




 1   Patrick Q. Hall, CA Bar No. 97019
     Lauren M. Hofflin, CA Bar No. 310005
 2
     Law Offices of Patrick Q. Hall
 3   501 West Broadway, Suite 730
 4   San Diego, California 92101
     Telephone: (619) 268-4040
 5   Fax: (619) 268-4041
 6   pat@pqhlaw.com

 7   Attorney for Defendant
 8   MICHAEL JAMES STEVENS
 9
                            UNITED STATES DISTRICT COURT
10
                          SOUTHERN DISTRICT OF CALIFORNIA
11                              (Hon. Gonzalo P. Curiel)
12
      UNITED STATES OF AMERICA,                    CASE NO. 21-CR-660-GPC-1
13
14                       Plaintiff,                DEFENDANT STEVENS’
                                                   SENTENCING SUMMARY CHART
15
             vs.
16                                                 Date: September 20, 2021
      MICHAEL JAMES STEVENS,                       Time: 8:30 a.m.
17
18
                         Defendant.
19
20
           COMES NOW Defendant MICHAEL JAMES STEVENS, by and through his
21
     attorney, Patrick Q. Hall, and pursuant to the Local Rules of the Southern District of
22
     California, respectfully submits his Sentencing Summary Chart.
23
24
                                                Respectfully submitted,
25
26
     Dated: September 13, 2021                  s/Patrick Q. Hall
                                                PATRICK Q. HALL
27                                              Attorney for Defendant
28                                              MICHAEL JAMES STEVENS

                                                                          21-CR-660-GPC-1
        Case 3:21-cr-00660-GPC Document 43 Filed 09/13/21 PageID.293 Page 2 of 2

                             SENTENCING SUMMARY CHART
                                                                              USPO ____
                                                                              AUSA ____
                                                                              DEF _ X_
Defendant’s Name: MICHAEL JAMES STEVENS                     Docket No. 21-CR-660-GPC-1


Attorney’s Name: Patrick Q. Hall                              Phone No. (619) 268-4040
Guidelines Manual Used: NOVEMBER 1, 2018                      Agree w/USPO Calc: No
Base Offense Level: USSG §2D1.1(c)(5) (897 gms methamphetamine (actual))                  34
Specific Offense Characteristics:
    USSG §2D1.1(a)(5) (Adjustment of Base Offense)                                        -3
    USSG §3B1.2(b) (Minor Role)                                                           -2
    18 U.S.C § 3553 (a)(1)(First Step Act Safety Valve)                                   -2

    Adjusted Offense Level
                                                                                         27


Adjustment for Acceptance of Responsibility: USSG §3E1.1(a)                               -3
Total Offense Level:                                                                      24
Criminal History Score:                                                                   10
Criminal History Category:
Career Offender Armed Career Criminal                                                   V
Guideline Range:                                                                from 92
(Range limited by: minimum mandatory  statutory maximum)                       to 115 mths
Departures:
   Fast Track: USSG §5K3.1 (-4), other factors and variances (-4)                         -8
Resulting Offense Level:                                                                  16
Resulting Guideline Range:                                                      from 41
                                                                                  to 51 mths



RECOMMENDED SENTENCE: 41 months, 4 years supervised release, no fine
